Order entered October 15, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-18-01194-CV

                         IN RE QUINCY BLAKELY, Relator

              Original Proceeding from the County Criminal Court No. 5
                                Dallas County, Texas
                          Trial Court Cause No. M1461834

                                       ORDER
                    Before Justices Lang-Miers, Fillmore, and Stoddart

      Based on the Court’s opinion of this date, we DENY relator’s petition for writ of

mandamus.


                                                  /s/   CRAIG STODDART
                                                        JUSTICE